              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:19-cr-00003-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
WILLIAM J. HILLIARD, JR.,       )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Seal

[Doc. 56].

      The Defendant, through counsel, moves the Court for leave to file the

Reports prepared by Milton Kraft, MA, LPA, and Shaaron Boyles, MSW,

LCSW, [Docs. 57-1, 57-2] under seal in this case. For grounds, counsel

states that the reports contain confidential health information that is normally

protected by the Health Insurance Portability and Accountability Act

(“HIPAA”). [Doc. 56].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting


     Case 1:19-cr-00003-MR-WCM Document 62 Filed 06/26/20 Page 1 of 5
its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendant’s motion. The Defendant filed

his motion on June 11, 2020, and it has been accessible to the public through

the Court’s electronic case filing system since that time.

      The Fourth Circuit has addressed the balancing that the Court should

undertake in determining what portions, if any, should be redacted from a

sentencing memorandum and supporting exhibits in a criminal case. United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). References to a

defendant’s cooperation are entitled to sealing and should be redacted. No

such information, however, is found in the reports at issue here. As for other

information a defendant seeks to seal, the Court should consider the privacy

interests of individuals related to a criminal case without undermining the

public interest in access to the judicial process, particularly including

information material to understanding the case. Id. at 492. For instance,

identities of and information regarding a defendant’s family members

(particularly minors) are rarely germane to the factors for sentencing and

thus would ordinarily be allowed to be redacted. Id. However, the more




                                      2

     Case 1:19-cr-00003-MR-WCM Document 62 Filed 06/26/20 Page 2 of 5
significant the information to any relief a defendant seeks, the less likely it

should be placed in the record under seal.

      In the present case, the Defendant’s Reports contain the identities of

and information regarding his adult relationships, as well as personally

identifiable information regarding minor children. However, the nature of

some of those adult relationships are central to the Defendant’s argument

for leniency. The Reports also contain the Defendant’s personal information

regarding his mental health, personal history and background, as well as

detailed personal disclosures. But this information, again, is central to the

argument Defendant makes for leniency and forms the basis of the

evaluations contained in the Reports. Therefore, the public’s right to know

the bases for the actions of this Court outweigh any privacy interest of the

Defendant and the other involved adult persons.

      The Defendant has demonstrated that the Reports contain the

identities of and information regarding minors, and the public’s right of

access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. However, the

portions of the Reports regarding the Defendant’s mental health, personal

history and background, as well as detailed personal disclosures, form the

basis for the evaluations contained in the Reports and are central to the


                                      3

     Case 1:19-cr-00003-MR-WCM Document 62 Filed 06/26/20 Page 3 of 5
argument the Defendant presents in favor of the relief sought. Therefore, the

public’s right to know the bases for the actions of this Court outweigh any

privacy interest of the Defendant and the other involved persons.

        Having considered less drastic alternatives to sealing the Defendant’s

Reports, the Court concludes that less drastic alternatives to wholesale

sealing of the Defendant’s Reports are feasible.

        Accordingly, the Defendant’s Motion to Seal is granted in part and

denied in part, and counsel shall be permitted to file the Reports under a

provisional seal. However, the Defendant shall also file a publicly accessible

version of the Reports redacting only those portions containing the identities

of and information regarding minors.

        IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

[Doc. 56] is GRANTED IN PART and DENIED IN PART. Specifically, the

Motion to Seal the Defendant’s Reports [Docs. 57-1, 57-2] is GRANTED to

the extent that the Reports shall remain provisionally under seal. The

Motion to Seal is DENIED to the extent that the Defendant shall file a

redacted version of the Reports on the public docket within fourteen (14)

days.




                                       4

     Case 1:19-cr-00003-MR-WCM Document 62 Filed 06/26/20 Page 4 of 5
      IT IS FURTHER ORDERED that upon the filing of an appropriately

redacted version of the Reports on the public docket, the unredacted Reports

[57-1, 57-2] shall remain under seal until further Order of the Court.

      IT IS SO ORDERED.
                                  Signed: June 26, 2020




                                       5

     Case 1:19-cr-00003-MR-WCM Document 62 Filed 06/26/20 Page 5 of 5
